Citation Nr: 1706246	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  07-13 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to April 1981.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2010, the Board remanded the issues for further development to include VA examinations.  In March 2015, the Board denied the claims for entitlement to service connection for bilateral pes planus and a cervical spine disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Memorandum Decision, the Court vacated the Board's March 2015 decision with regard to the Board's denial of service connection for bilateral pes planus and a cervical spine disorder and remanded both issues to the Board for adjudication consistent with the Court's order.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

With regard to the claim for entitlement to service connection for bilateral pes planus, the Board notes that the September 2016 Court Memorandum Decision asserts that the Board erred by finding the August 2010 VA pes planus examination adequate as the examiner did not provide an adequate rationale or take into account the Veteran's lay statements of worsening symptoms in and since service.  The Court directed that on remand, the Board will seek a new examination to evaluate whether the Veteran's pes planus, which was noted on entry and pre-existed service, was aggravated beyond the natural progression of the condition by service.  Therefore, the issue is remanded for a new VA examination and opinion on aggravation.

As for the Veteran's claim for entitlement to service connection for a cervical spine disorder, the September 2016 Court Memorandum Decision asserts that the Board's finding that there was no evidence that the Veteran had ever complained of, been treated for, or diagnosed with a cervical spine disability was in error.  As referenced in the Court Memorandum Decision, the Veteran's VA treatment records show several instances of medical providers noting neck pain.  In December 2005, the Veteran complained of lateral left-sided pain that radiated to his neck.  In July 2008, a primary care doctor stated it was possible that the Veteran had a process in his cervical spine that could be affecting him.  A September 2008 neurology consult reflects the Veteran reported a tightening in the veins of his neck, and in August 2009, a VA primary care physician found neck pain consistent with degenerative joint disease.  Additionally, the Veteran has stated that he is seeking service connection for a cervical spine disability, and when the RO granted service connection for kyphoscoliosis of the lumbar and thoracic spine but denied service connection for the cervical spine the Veteran appealed.  

Under McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

In the present case, the Board finds that there is evidence of recurrent symptoms of a neck disability, the Veteran's statements that he injured his neck during service, and an indication that the recurrent symptoms of a neck disability may be associated with the Veteran's service or with another service-connected disability.  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical examination to address that theory of causation. See McClendon, 20 Vet.App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed bilateral pes planus and cervical spine disabilities that are not already of record.

2.  Following completion of the above, schedule the Veteran for a VA examination to evaluate his bilateral pes planus.  The claims folder should be made available for review in connection with this examination.  All feasible actions should be undertaken to provide the examination.

The examiner should opine whether it's at least as likely as not (50 percent or greater probability) the Veteran's pre-existing bilateral pes planus was aggravated during service beyond the natural progression of the disorder.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

The examiner is advised that the absence of in-service notations of foot pain cannot, standing alone, serve as the basis for a negative opinion.  In providing the opinion, the examiner must consider the Veteran's lay statements regarding experiencing pain and a worsening of his pre-existing pes planus after increased running and other physical activities in service.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

3.  Following completion of 1 and 2 above, schedule the Veteran for a VA examination of his cervical spine in order to determine the nature and etiology of any current cervical spine condition.  The claims folder should be made available for review in connection with this examination.  All feasible actions should be undertaken to provide the examination.  All indicated studies and tests should be performed, to include x-ray.  The examiner should provide complete rationale for all conclusions reached.

(a) Diagnose any cervical spine disorders.

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine disorder is of service onset or otherwise etiologically related to service.

In providing the opinion, the examiner should take into account the December 2005, July and September 2008, and August 2009 VA treatment notes regarding neck and/or cervical spine pain.

4.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the inquiry is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry. 

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

